DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner notes the amendments of 4/20/2022 to claims 11 and 19 clarifying the relationship between the extended/retracted position of the switch and the extended/retracted position of the outer sheath is effective to overcome the 35 USC 102(a)(1) rejection based on Sandel et al. outlined in the previous office action mailed 1/20/2022.  However, a new rejection under 35 USC 103 as outlined below is made based on the teachings of Matwijcow (5,207,696).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sandel et al. (2009/0192538) in view of Matwijcow (5,207,696).  
Regarding claim 11, Sandel et al. disclose a retractable surgical cutting device (18; see at least figures 1-8), comprising: a handle (20) having a first channel (the opening that receives structure 22; see figures 7A and 7B) extending therethrough; a switch (136) located on the handle (see figures 1-4) which is movable between a retracted position (as in figures 3 and 4) and an extended position (as in figures 1 and 2); an actuator (22) which extends through the first channel and connects to a proximal end of the first channel (at 40) within the handle (see figures 7A and 7B and paragraphs [0020] and [0021]); a blade (110) at a distal end (30) of the actuator; an outer sheath (120) connected to the handle and surrounding the actuator and at least a portion of the blade (see figures 3 and 4); wherein the outer sheath interfaces with the switch (see figure 7A); a drive mechanism (132; see figure 7A) connected to the switch within the handle such that when the switch moves from the retracted position (as in figures 3 and 4) to the extended position (as in figures 1 and 2), the outer sheath is configured to move from a retracted position (as in figures 3 and 4) to an extended position (as in figures 1 and 2; Examiner notes this sheath movement is the reverse movement of the current claim limitation); and wherein when the outer sheath is in the retracted position, the blade is positioned within the outer sheath (see figures 3 and 4) and when the outer sheath is in the extended position, at least a portion of the blade is positioned outside of the outer sheath (see figures 1 and 2; Examiner again notes this sheath configuration is the reverse of the current claim limitations).
However, Sandel et al. fail to disclose the relationship between the switch being in the extended position corresponding to the sheath being in the retracted position.  In effect, Sandel et al. has a direct relationship between the movement of the switch and the resulting movement of the sheath; that is to say moving the switch to the extended position moves the sheath to the extended position and moving the switch to the retracted position moves the sheath to the retracted position.  Attention is drawn to Matwijcow, who teaches an inverse relationship between a switch and sheath (see figures 2 and 3), where when the switch is extended (as in figure 3), the sheath is retracted to expose the blade and when the switch is retracted (as in figure 2), the sheath is extended to cover the blade.  Therefore, the claimed switch/sheath relationship configuration is demonstrated as a known relationship by the teachings of Matwijcow.  Examiner thus concludes it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have created an inverse switch/sheath relationship in the device of Sandel et al., per the teachings of Matwijcow, as this is a known alternative configuration to a direct relationship and performs equally well for covering and exposing a blade with a sheath.
Regarding claim 17, the blade (110) and the actuator (22) are formed of two separate structures (see figure 7A).
Regarding claim 18, the actuator comprises a first notch and a second notch (the two notches are considered the top and bottom portions of groove 44; see figures 5, 6, and 8) and the blade comprises an aperture (114) such that first notch engages the blade on a first side (the top side) of the aperture and the second notch engages the blade on a second side (the bottom side) of the aperture, the second side substantially opposing the first side.
Regarding claim 19, Sandel et al. disclose a method for cutting tissue (see at least figures 1-8), comprising the steps of: providing a retractable surgical cutting device (18) having a handle (20) with a first channel (the opening that receives structure 22; see figures 7A and 7B) extending therethrough, a switch (136) located on the handle which is movable between a retracted position (as in figures 3 and 4) and an extended position (as in figures 1 and 2), an actuator (22) which extends to a proximal end (at 40) of the first channel (see figures 7A and 7B and paragraphs [0020] and [0021]), a blade (110) at a distal end (30) of the actuator, an outer sheath (120) interfacing the switch, the outer sheath surrounding the actuator (see figures 3 and 4); and a drive mechanism (132; see figure 7A) connected to the switch within the handle; moving the switch in a first direction (toward the switch position shown in figures 1 and 2) along a longitudinal x-axis extending through the device; moving the outer sheath, via the drive mechanism, relative to the actuator; and 413431739.1 12/3/2021Application Serial No. 16/621825Response Dated December 3, 2021exposing at least a portion of the blade (as in figures 1 and 2; Examiner notes this sheath movement is the reverse movement of the current claim limitation).
However, Sandel et al. fail to disclose the relationship between the switch being in the extended position corresponding to the sheath being in the retracted position.  In effect, Sandel et al. has a direct relationship between the movement of the switch and the resulting movement of the sheath; that is to say moving the switch to the extended position moves the sheath to the extended position and moving the switch to the retracted position moves the sheath to the retracted position.  Attention is drawn to Matwijcow, who teaches an inverse relationship between a switch and sheath (see figures 2 and 3), where when the switch is extended in a first direction (as in figure 3), the sheath is retracted to expose the blade and when the switch is retracted in a second direction (as in figure 2), the sheath is extended to cover the blade.  Therefore, the claimed switch/sheath relationship configuration is demonstrated as a known relationship by the teachings of Matwijcow.  Examiner thus concludes it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have created an inverse switch/sheath relationship in the device of Sandel et al., per the teachings of Matwijcow, as this is a known alternative configuration to a direct relationship and performs equally well for covering and exposing a blade with a sheath.  
Regarding claim 20, the method of Sandel et al. as modified by Matwijcow further comprises the steps of: moving the switch in a second direction (as in figure 2 of Matwijcow), opposing the first direction, along the longitudinal x-axis extending through the device; moving the outer sheath, via the drive mechanism, relative to the actuator; and retracting the blade within the outer sheath (as in figure 2 of Matwijcow).
Allowable Subject Matter
Claims 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J SEVERSON whose telephone number is (571)272-3142. The examiner can normally be reached Monday-Friday 7:30-5:00 central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan J. Severson/Primary Examiner, Art Unit 3771